Citation Nr: 0215090	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  01-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim on appeal.


REMAND

Following receipt of a Statement of the Case on the issue of 
service connection for a psychiatric disorder, the veteran 
submitted a Substantive Appeal dated in February 2001 in 
which he requested a local hearing before the RO.  In a 
deferred rating decision dated in March 2001, an RO official 
determined that it would be premature to have a personal 
hearing at that time.  38 C.F.R. § 3.103(c).  The veteran was 
never scheduled for a hearing and it does not appear that he 
has withdrawn his request.  VA regulations provide that upon 
request, a claimant is entitled to a hearing at any time on 
any issue involved in a claim.  As such, the Board finds that 
a Remand is in order.  Moreover, the veteran is notified that 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should undertake to schedule 
the veteran for a personal hearing.  
Notice should be sent to the veteran and 
his representative, in accordance with 
applicable regulations.

2.  Thereafter, the case should be 
returned to the Board, as appropriate if, 
after review of the local hearing 
testimony, review of any new evidence 
submitted, and readjudication of the 
claim, benefits sought are not granted.  
As appropriate, a supplemental statement 
of the case should issue, and the veteran 
and his representative given a chance to 
reply thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


